DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
 Counselor J. Turchyn elected Species 8 (corresponding to figures 48-71) in a written correspondence election without traverse on 9/14/2022 with all claims (1-26) reading on the application.   
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Specification, Paragraph 00233 has the primary lid and secondary lid identified as part number “1920.”
Specification, Paragraph 00543 has the “extension” identified as part number “600” – it should be part number “9060.”
Specification, Paragraph 00405 has the “proximal end” and the “projection surface” as part number “5412.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Double Patenting
Claim 1 of this application (17/320,932 -) is patentably indistinct from claims 1-4 of Application No. 17/389,553. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 31-34 of copending Application No. 17/389,553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cite the same structure that accomplishes the same function (i.e., to provide a childproof container.)
The Instant Application 17/320,932 Claim 1 requires:
Claim 1 - A container comprising: 
a base including, a bottom wall, a peripheral wall perpendicular to the bottom wall, the peripheral wall and the bottom wall defining a storage area, 
and the peripheral wall at least partially defining a receptacle; 
and a lid configured to be moved between a closed and locked configuration and an open configuration, the lid including, a top wall, and a flexible tab projecting from the top wall, 
the flexible tab including a fixed end adjacent to the top wall and a free end opposite the fixed end, the flexible tab configured to move from a relaxed position to a flexed position in response to a force in a first direction and return to the relaxed position absent the force, 
wherein in the closed and locked configuration, the flexible tab is in the relaxed position, at least partially in the receptacle, and configured to engage the base to retain the lid in the closed and locked configuration, and 
the lid is configured to be moved from the closed and locked configuration to the open configuration by moving the lid in a second direction perpendicular to the first direction with the flexible tab in the flexed position.
While the copending Application  (17/389,553) Claim 31 - with Claims 32-34 limitations integrated - requires:
A container comprising: 
a base including, a bottom wall, a peripheral wall perpendicular to the bottom wall, the peripheral wall and the bottom wall defining a storage area,
 and the peripheral wall at least partially defining a receptacle, 
and a receptacle wall cooperating with the peripheral wall to at least partially define the receptacle, the receptacle wall including a first portion and a second portion, the second portion being offset from the second portion in a first direction; (NOTE: While this is an added feature to Claim 31 – it is referenced in 17/320,932  in Claims 2-5, the definition of the walls, according to the specification – the receptacle is  formed as part of the peripheral wall – See Paragraph 0058 of the specification.)
 and a lid configured to be moved between a closed and locked configuration and an open configuration, the lid including, a top wall, and a flexible tab projecting from the top wall, 
the flexible tab including a fixed end adjacent to the top wall and a free end opposite the fixed end, the flexible tab configured to move from a relaxed position to a flexed position in response to a force in the first direction and return to the relaxed position absent the force, 
wherein in the closed and locked configuration, the flexible tab is in the relaxed position, at least partially in the receptacle, and configured to engage the base to retain the lid in the closed and locked configuration, and
the lid is configured to be moved from the closed and locked configuration to the open configuration by moving the lid in a second direction perpendicular to the first direction with the flexible tab in the flexed position.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The elected embodiment, as stated above, is illustrated by Figures 48-71 in the instant application, with all claims reading on the elected species.  However, in light of the breadth of the claimed invention in the original application, the examiner has endeavored to interpret the following claims, when viewed in light of the elected species, in order to cite prior art against the substance and structure of each of the following concepts:
In claims where there are variations in the contact structures and engaging structures, given the breadth of the specification, it will be assumed that any element of the engaging structure can have contact with any element of the opposing engaging structure, within the parameters of design choice.  Also note that changes in shape, absent persuasive evidence that a claimed configuration is significant, does not confer patentability, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In general, the “receptacle” structures are claimed as a limitations in Claims 1-5 and 23.  The receptacle definition applied, after consulting the specification, is “an object or space used to contain something.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 17-24, and 26 are rejected under 35 U.S.C. 103 as unpatentable over Mitten et al. (WO 2008146171– hereafter referred to as Mitten) in view of Brozell (US 20100140283 – hereafter referred to as Brozell).  Examiner’s Annotated Diagram A for Mitten follows:

    PNG
    media_image1.png
    808
    1011
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Mitten teaches: A container (Mitten, Container – 10) comprising: a base (Lower Housing – 30) including, a bottom wall (Tray – 14), a peripheral wall (30 – has lower housing and base pictured together – See Annotated Diagram A, Figures 1 and 9)  perpendicular to the bottom wall (The side walls of 30 are generally perpendicular to the bottom wall), the peripheral wall and the bottom wall defining a storage area (the tray – 14 – has a bottom wall, and the side walls define a receptacle – 40), and the peripheral wall at least partially defining a receptacle (See Figure 10, where the receptacle wall – 14 and the lower housing – 30 cooperatively define the receptacle storage area – 40); and a lid (Lid - 34) configured to be moved between a closed and locked configuration and an open configuration (See page 5, lines 6-17 – where the embodiment describes the opening, closing and securement system – meeting this limitation), the lid (34) including, a top wall (34 has a top wall which closes the container – per page 5, Lines 18-26), and a flexible tab (Ridges – 24) projecting from the top wall (the ridges project upwards from the lid – 34 – and have the capability of being flexible – broadly speaking), the flexible tab (24) including a fixed end adjacent to the top wall (See Annotated Diagram – Figure 9 – items 34, 24 and 52) and a free end opposite the fixed end (Tab end 24 is free – that is – not connected to another structure), the flexible tab configured to move from a relaxed position to a flexed position in response to a force in a first direction (Page 5, Lines 20-26 describe the user pressing on the ridges that are vertical or substantially vertical – in order to open the container – therefore there is a relaxed position (no pressure) for item 24 – ridges, and a flexed position – substantially vertical pressure to generate friction to allow for opening – a substantially horizontal action.) and return to the relaxed position absent the force (A resilient material has this property – which this invention relies on), (NOT EXPLICITLY TAUGHT) {
While Mitten discloses suing a securement mechanism for one embodiment of the container, Mitten does not explicitly teach a flexible tab that is partially in the receptacle.  One knowledgeable in the packaging arts would look to Brozell for common latching mechanisms that are within the scope of Mitten’s disclosure.  The Examiner’s Annotated Diagram B of Brozell follows:

    PNG
    media_image2.png
    749
    922
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Brozell – in a similar disclosure on childproof and child resistant container and closure arrangements, explicitly teaches: wherein in the previously described closed and locked configuration, the similar flexible tab (Lid Latch Element – 50) is in the relaxed position (See paragraph 0018 – where the inherent tension in the tab and cam surfaces – 54 – is released in the closed position), at least partially in the receptacle (the side elements guide the latch body – 52 and are partially enclosed in the receptacle), and configured to engage the base (Body Latch Element – 34) to retain the lid in the closed and locked configuration (Called closed potion – but the locking is implied in the description, where “When the lid – 18, is fully closed, the resilient latch arm – 52 – (has tabs – 54) snaps under the ledges – 60 – to lock the lid – 18 to the body 16.”), and the lid is configured to be moved from the closed and locked configuration (See above) to the open configuration (Shown in Annotated Diagram B – Figure 2) by moving the lid in a second direction (See Annotated Diagram B, Item F2 or Up) perpendicular to the first direction (F1 or opening direction) (MOTIVATION: In order to provide a one piece container/closure system that has child resistant features – Paragraph 0004.).
Brozell also teaches the following features, where:
The flexible tab (Lid Latch Element – 50) being configured to be recessed with respect to the bottom wall in the closed and locked position (See Figure 1 where 50 is recessed with respect to the entire latch element – 34 – and Paragraph 0018) (MOTIVATION: In order to provide a one piece container/closure system that has child resistant features – Paragraph 0004.).
The flexible tab width profile (50 – lid latch element) is narrower at the distal end (See Figure 3 in Brozell), and thicker or wider at the proximal end (due to rib reinforcing features  - 52) (MOTIVATION: In order to provide a one piece container/closure system that has child resistant features – Paragraph 0004.).
The flexible tab is connected to the container with a living hinge (Hinge – 40, of any type, where in paragraph 0017 a living hinge is listed as an option or “any suitable type of hinge.”).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the latching structure of Mitten, providing the latching structure taught by Brozell (Lid latch element - 50 shape, special relations with respective surfaces (reinforcing ribs – 52) and opening features (Shown in Annotated Diagram B – Figure 2, F1 and F2 opening force directions, living hinge - 40), motivated by the benefit of providing a hinged latching structure that is child resistant as required by the design.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Mitten as modified by Brozell discloses the claimed invention except for specific surface relationships due to molding or assembly decisions.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to rearrange latch/catch geometries and relationships to suit a particular purpose, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitations that is patentably distinct from the prior art.
In regards to Claim 2, the modified container and closure of Mitten teaches: wherein the base (Lower Housing – 30) further includes a receptacle wall (removable receptacle – 40) cooperating with the peripheral wall to at least partially define the receptacle (40) (See Page 5, Lines 1-5 – and Annotated Diagram A, Figure 10, where base 30 and peripheral wall of the receptacle - 40 are shown cooperating to form the bottom unit of the container).  
In regards to Claim 3, the modified container and closure of Mitten teaches: wherein the receptacle wall (Wall of 40) is spaced from the peripheral wall (Lower housing wall – 30) in the first direction (by nature of the tray arrangement – the walls are separated in each of the four directions of the container outer walls – see Annotated Diagram A – Figures 9 and 10).  
In regards to Claim 4, the modified container and closure of Mitten teaches: wherein the receptacle wall (Wall of 40) is centered along a transverse axis perpendicular to the first direction (Press to open direction) and the second direction (Opening direction)(Read as – from the overhead plan view where the first direction has the latch mechanism, the second direction (opening direction) – where the receptacle structure is centered within and bisected by the axis described in claim 8 – this limitation is met on Page 5, Lines 14-17 – where the disclosure mentions the lid – 34 – secured by a securement mechanism that is yieldable.).  
In regards to Claim 5, the modified container and closure of Mitten teaches all the limitations of the parent claim.
Mitten, while acknowledging different engagement structures could be used on the invention (Page 5, Lines 16-17), does not explicitly teach a recess in communication with the receptacle.
However, Brozell – in a similar disclosure on containers with childproof latching features, teaches a latch structure: wherein the peripheral wall (Brozell, Body – 16 – outer perimeter) defines a recess (Body Latch Element – 34) in communication with the receptacle (As defined in the Claim Interpretation – the peripheral wall, recess and receptacle are in communication – See Annotated Diagram B – Item C and Figure 1). (MOTIVATION: In order to provide a one piece container/closure system that has child resistant features – Paragraph 0004.).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the latching/container structure of Mitten, providing the latching/container structure of Brozell (body latch recess – 34, recess in outer perimeter – 16, with a similar receptacle), motivated by the benefit of providing a one piece container/closure system that has advantageously improved child resistant features.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 14, the modified container and closure of Mitten already teaches: wherein the free end of the flexible tab (Brozell - 52 – latch arm) is configured to be aligned or recessed (in an apparent choice of limitations, the examiner chooses “recessed”) with respect to the bottom wall in the closed and locked configuration (See Annotated Diagram B – where this limitation is met) (See Parent claim for modification and motivation for this limitation).  NOTE: See MPEP 2144.04 -  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)( The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)
In regards to Claim 17, the modified container and closure of Mitten teaches: wherein the free end of the flexible tab (Brozell, Latch Arm – 52) is tapered along at least a portion of a length of the flexible tab (See Annotated Diagram B, Figure 2 for taper at 52). (See modification and motivation in parent claim above.)  NOTE: See MPEP 2144.04 -  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)
In regards to Claim 18, the Mitten continues to teach: wherein the fixed end of the flexible tab (Mitten, 24 – tab or thumb ridge) defines a first width perpendicular to the first direction (As the latch mechanism is already modified by Brozell with F1 being the first direction – See Annotated Diagram B – Figure 2) and the second direction (Brozell – Figure 2, F2), and the free end of the flexible tab defines a second width perpendicular to the first direction and the second direction, the second width less than the first width (Read as the front profile view of the tab narrows from connection point or fixed end – is wider than the free end - See Figure 7, item 24 to see where this limitation is met.)  NOTE: See MPEP 2144.04 -  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)
In regards to Claim 19, the modified container and closure of Mitten teaches:. wherein the lid (Mitten, 34 – lid) is pivotally coupled to the base (Upper Housing – 32 – and Page 5, Lines 14-17 where a hinged lid is described, meeting this limitation.).  
In regards to Claim 20, the modified container and closure of Mitten teaches a lid that further comprises: a living hinge (Brozell, Hinge – 40) coupling the lid to the base (Annotated Diagram B, Figure 2)(See modification and motivation in the parent claim above.).     
In regards to Claim 21, Mitten teaches: wherein the container (Mitten, Container – 10) defines a rectangular profile (See Annotated Diagram A, Figure 1 where this limitation is met.).  
In regards to Claim 22, Mitten continues to teach: wherein the peripheral wall (Mitten, Upper Housing – 32 and Lower Housing – 30) includes, a pair of opposing side walls defining a first length, and a pair of opposing end walls having a second length less than the first length (See Annotated Diagram A, where this limitation is met).  
In regards to Claim 23, Mitten continues to teach: wherein one of the pair of opposing end walls (Mitten – Upper (32) and Lower (30) Housing form end-walls where the latching structure resides) at least partially defines the receptacle (The receptacle – or tray – 14 – is partially defined by the tray and the housing – meeting this limitation.).  
In regards to Claim 24, Mitten teaches: wherein the base and the lid comprise polypropylene (Mitten, Page 6, Lines 17-22 – where polypropylene is mentioned as a material for fabrication). 
In regards to Claim 26, the modified container and closure of Mitten teaches: wherein the base and the lid further comprise a colorant. (No criticality identified) NOTE: See MPEP 2144.04 -  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)
Claims 6-13 are rejected under 35 U.S.C. 103 as unpatentable over Mitten in view of Brozell  and in further view of Robinson (US 20060186077 – hereafter referred to as Robinson).  Examiner’s Annotated Diagram C for Robinson follows:

    PNG
    media_image3.png
    766
    825
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
In regards to Claim 6, the modified container and closure of Mitten teaches all the limitations of the parent claim.
The modified container and closure of Mitten and Brozell does not teach the use of a flexible tab with projections on such tab.
However, Robinson explicitly teaches a latching/container structure:
wherein a similar flexible tab includes a projection (Robinson, Latch arm – 82 – see paragraph 0028) configured to be at least partially in the already established recess (See Brozell – element 34) in the closed and locked configuration (See Examiner’s Annotated Diagram C, Figure 1 and Paragraph 0029 where  the closed and locked configuration is described and this limitation is met) (MOTIVATION: In order to facilitate frictional engagement between the latch arm and the user’s thumb -Paragraph 0028). 
Robinson also teaches:
The projection (Robinson, latch arm – 82) being fully recessed with respect to the peripheral wall (Robinson – Figures 1 and 2 show feature 82 – outer ramped surface of tab inside the established recess – delineated by 74).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the modified latching and container structure of Mitten and Brozell, providing the tab surface structure (i.e., Latch Arm - 82, at least partial or full recess as shown by Figures 2 and 3) taught by Robinson, motivated by the benefit of advantageously improving the frictional engagement between the latch arm and the user’s thumb (Robinson – paragraph 0028).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 7, the container and closure of Mitten, as modified above, already teaches: …the projection (Robinson, Latch Arm – 82) is recessed with respect to the peripheral wall in the closed and locked configuration (Robinson – Figures 1 and 2 show feature 82 – outer ramped surface of tab inside the established recess – delineated by 74, which is in the closed and locked configuration.).(See parent claim for modification rationale and motivation.)
In regards to Claim 8, the container and closure of Mitten as modified above teaches: a container with two compartments, a modified latch structure that has receptacle and peripheral wall, a flexible tab and latching structures within those connected structure where the outer profile of the tab is recessed with the peripheral wall.
The modified structure of Mitten does not explicitly include the tab engaging the peripheral wall.
However, Brozell does teach this limitation, by showing: how the previously established projection ( Brozell, 50 or latch arm) is recessed with respect to the peripheral wall in the closed and locked configuration (See Brozell, Figures 1 and 2 and Annotated Diagram B – Item B). (See rejection and motivation in the parent claim above.)  (MOTIVATION: In order to provide a one piece container/closure system that has child resistant features – Paragraph 0004.).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the container and latch structure of the modified device of Mitten, providing the latching geometry of Brozell (Brozell, Figures 1 and 2 and Latch arm – 50), motivated by the benefit of providing a one piece container/closure system that has child resistant features. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the container and closure of Mitten because Applicant has not disclosed that the latch structure in the instant provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved by the presented prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Brozell’s latch because the intent of the latching structure is to improve the child resistant features of the container and closure.Therefore, it would have been an obvious matter of design choice to modify the modified device of Mitten to obtain the invention as claimed.
In regards to Claim 9, the modified container and closure of Mitten teaches all the limitations of the parent claim.
The current container and closure system has a distal end surface that is configured to engage the peripheral wall when the lid is in the closed and locked position.
The container and closure system, as currently modified does not teach a proximal end surface that engages the peripheral wall in the closed and locked configuration.
However, Brozell teaches: wherein the projection (Brozell, Lid Latch – 50) extends between a proximal end and a distal end, and the distal end – see modification below (
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the container and closure of Mitten by moving the engaging surfaces from the distal end to the proximal end of the flexible tab because Applicant has not disclosed that the latch structure in the instant provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved by the presented prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Brozell’s latch because the intent of the latch engaging a lid structure is to secure the latch in the closed and locked configuration as a design feature of the child resistant closure.  Therefore, it would have been an obvious matter of design choice to modify the modified device of Mitten to obtain the invention as claimed.
In regards to Claim 10, the previously modified container and closure of Mitten teaches:
The container and closure of Mitten does not explicitly teach: parallel ribs on the face of the flexible tab.
However, Robinson teaches the following surface features on the flexible tab (or projection): wherein a similar projection (Robinson, Latch Arm – 82) includes a plurality of parallel ribs (External Axial Ribs – 64 – see paragraph 0028 – end) (MOTIVATION: In order to facilitate frictional engagement between the latch arm and the user’s thumb -Paragraph 0028).
Robinson also teaches:
The plurality of distal ends (External ribs – 64 with each rib numbered 92 - define a curved profile (Figure 17 – top view)).
The profile is convex (Figure 17, bottom view) with respect to the free end of the flexible tab  (82) ((While Figure 17 is from the top, the convex shape would be the same when viewed from the bottom direction).
The plurality of ribs is tapered along its length (See Figure 15 where this requirement is met.).
MOTIVATION: Paragraph 0029 to strengthen the latch and Paragraph 0028 – provide friction for opening.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the surface features of the flexible tab of Mitten as modified previously, providing the ribs and rib shape and geometry (Tab – 82, rib curve, taper and shape – Figures 15 and 17), motivated by the benefit of improving the strength and functionality of the flexible tab closure (Paragraphs 0028 and 0029).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Robinson discloses the claimed invention except for curved structures in another plane, while using similar ribs for both strength and functionality.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the tab structure on the modified device of Mitten, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
In regards to Claim 11, the container and closure of Mitten – as modified in the parent claim, already teaches: wherein the plurality of parallel ribs (92 – ribs) includes a respective plurality of distal ends defining a curved profile (External ribs – 64 with each rib numbered 92 - define a curved profile in the vertical view (Figure 17 – top view)) (See modification and motivation in the parent claim above.).  
In regards to Claim 12, , the container and closure of Mitten – as modified in the parent claim, already teaches: wherein the curved profile (Robinson, of Ribs – 92) is convex with respect to the free end of the flexible tab (Flexible tab – 82) and Figure 17, bottom view) (While Figure 17 is from the top, the convex shape would be the same when viewed from the bottom direction) (See modification and motivation in the parent claim above.).    
In regards to Claim 13, the container and closure of Mitten – as modified in the parent claim, already teaches: wherein the each of the plurality of parallel ribs (92) is tapered along at least a portion of a rib length (Ribs – 92 run the length of the tab – and taper to an end – shown in Figure 6) (See modification and motivation in the parent claim above.).   
Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Mitten in view of Brozell in further view of Faerber (US 20190344934 – hereafter referred to as Faerber).  
In regards to Claim 15, the modified container and closure of Mitten/Brozell teaches: all the limitations of the parent claim with a flexible tab (Brozell - latch arm – 52).
The modified container and closure does not explicitly claim a range of flexing for the flexible tab.
However, Faerber – in a similar disclosure on containers with opening tab structures, explicitly teaches a tab: wherein a similar flexible tab is configured to pivot through an angle ranging from 10 degrees to 0 degrees between the relaxed position and the flexed position (MOTIVATION: in order to allow the user to push deliberately and purposefully to open the container – Paragraph 0009 and 0027.)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify pivoting angle of the modified container and closure of Mitten/Brozell, providing the range of tab motion claimed by Faerber (between 0 degrees to 10 degrees) motivated by the benefit of requiring a deliberate action to open the container – Paragraphs 0009 and 0027 of Faerber.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).	
Faerber’s range of flexing does not exactly match the claimed range of 40 degrees to 8 degrees.
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the range of tab motion of Faerber (10 degrees to 0 degrees) disclosed in the prior art, discovering the optimum range of 40 degrees to 8 degrees as claimed in the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed range of motion is established – where the statement – “In at least one embodiment” describes the pivot range, but in the elected embodiment – the specification states the force “may cause the flexible tab – 5122 – to pivot” – paragraph 00417” – where the statement beginning with “may” is not a positive declaration of criticality.)
Further, regarding claim 15, the modified container and closure of Mitten discloses the limitations of claim 15, as above, and further discloses the latch arm – 52 – flexing to lock the lid – 18 in position (see Paragraph 0018, Brozell).  The modified device of Mitten fails to disclose or quantify the range of latch motion. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the flexible tab of Mitten’s modified device to suit a particular application based on basic engineering principles and intended use, including a relative angle of flexing the disclosed tab based on the level of Child Resistant features required.
Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Mitten in view of Brozell in further view of Simonsen (US 20170183133 – hereafter referred to as Simonsen).  
In regards to Claim 16, the modified container and closure of Mitten teaches: a flexible tab. 
The modified container and closure of Mitten does not explicitly teach a tab thickness.
However, Simonsen –in a similar disclosure on childproof or resistant containers for potentially dangerous substances – explicitly teaches: wherein the gauge of the material for the container defines a thickness ranging from 1.1 mm to about 1.5mm (Paragraph 0040, last sentence – to minimize the weight of the container and material used in its fabrication – first sentence of Paragraph 0040.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perimeter wall thickness of the modified container of Lei with the explicit wall thickness characteristic of Simonsen (Simonsen, i.e., a thickness range of 1.1-1.5mm, Paragraph 0040), in order to advantageously modify the container to minimize the container weight and materials required to fabricate the container (Paragraph 0040).	
Simonsen does not exactly match the claimed perimeter wall thickness of 1.5 mm to 2 mm. 
However, It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of 1.1-1.5mm perimeter wall thickness disclosed in the prior art of Simonsen, discovering the optimum perimeter wall thickness of 1.5-2mm  of the instant application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mitten as modified by Brozell in further view of Non-Patent Literature article - (See  Mark Venables, Light Plastic and Industry, https://www.automotivemanufacturingsolutions.com/light-and-plastic-industry/6530.article?adredir=1 (Year: 2007) – hereinafter referred to NPL).
Regarding Claim 25, Mitten as modified above teaches a container made of plastic, metal or other durable material.  
The modified container and closure of Mitten does not explicitly claim talc as a component of the plastic.
However, NPL teaches that: talc is a known additive to polymers (i.e., plastics) to improve structural characteristics of the plastic based on the required design properties of the material (See column 2, highlights), see the below article excerpt that predates the filing of this invention:

    PNG
    media_image4.png
    863
    1253
    media_image4.png
    Greyscale

Examiner's Annotated Diagram D
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Lei to be made of polypropylene with talc as shown by NPL in order to improve the structural characteristics of plastics (See column 2 of the above diagram, reference - highlights).  Also, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goeckner et al.  (US 20200060611) discloses Figures 1-9 and Enclosed Latch Structures similar to claimed material as well as general features relevant to the scope and structure of the claimed invention.
Charm (US 20180086518) discloses Figures 1-19 and multiple containers with latching, closure and insert configurations.
Niggel et al. (US 20130112587) discloses Figures 1-6 illustrating a handheld container with additional closure at the opposing end that is hinged as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        

	
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784